HOOD, Judge.
Aetna Casualty and Surety Company and ACF Industries, Inc., instituted this action against the Estate of Mr. and Mrs. Etley Reed. Their claims arose out of a motor vehicle collision which occurred on May 1, 1970. Aetna seeks to recover workmen’s compensation payments made to Thomas M. Jones for injuries sustained by Jones as a result of that accident. ACF Industries, the insured, seeks to recover property damages. Judgment was rendered by the trial court in favor of defendant, and plaintiffs appealed.
This is a companion to a suit which was instituted by McNallen J. Reed, and others, against American Motorists Insurance Company, ACF Industries and Aetna, arising out of the same accident. The cases were consolidated for trial, and we are rendering a separate judgment in each case. See Reed, et al. v. American Motorists Insurance Company, et al., 355 So.2d 948, (No. 6047 on the docket of this court).
In the companion suit, No. 6047, we held that Jones, the driver of one of the vehicles involved was negligent, and that his negligence was a proximate cause of the accident. For the reasons which we assigned in that case, we conclude that in the instant suit Jones’ employer, ACF Industries, and its insurer, Aetna, are not entitled to recover against the Estate of the driver of the other vehicle.
The judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to plaintiffs-appellants.
AFFIRMED.